Madsen, J.
(concurring) — Although I concur with the result reached by the Court, I disagree with the majority’s finding that the incorrect revocation notices meet the requirements of procedural due process. I write separately to make it clear that procedural due process is not satisfied by a revocation notice bearing an incorrect number of days to appeal coupled with an incomplete statutory cite. Defendants should be given an opportunity to show any actual prejudice that resulted from the incorrect information. I agree with the majority that Defendants StorhofFs and Oropesa’s cases should not be remanded since the incorrect revocation notices did not prejudice them in any way but that Defendant Tucker’s case needs to be remanded to ascertain whether he was prejudiced by the incorrect notices.
Although the majority reaches the correct result in a footnote on page 532, it errs in making its inconsistent finding that the information provided in the revocation notices fulfills procedural due process requirements under *533Payne v. Mount, 41 Wn. App. 627, 705 P.2d 297 (1985). In Payne, the court held that due process does not require express notification of a deadline to request a hearing; revocation notices that cite the relevant statute containing the time limit for appeal are adequate. Id. at 635. Relying on Payne, the majority finds the incomplete cite to the statute accompanied by the incorrect number of days sufficient to satisfy procedural due process. However, unlike the notice in Payne, the Department of Licensing (DOL) revocation notices that were given to Defendants cited RCW 46.65 as the relevant chapter but did not include the specific section relating to the time limit to request a hearing. The notices here also incorrectly informed the Defendants that they had 10 days within which to request a hearing instead of the correct 15 days. Payne is clearly distinguishable and does not support the majority’s due process analysis.
The majority also reasons in support of its procedural due process argument that "To the average person, the main obstacles presented by DOL’s citation to 'RCW 46.65’ (the entire Washington Habitual Traffic Offenders Act) would be to determine the meaning of the unfamiliar citation, and obtain a copy of the statute from a law library. Having accomplished that much, a person would find it a comparatively simple matter to locate the hearing request time limit in RCW 46.65.065(1).” Majority at 528. Contrary to the majority opinion, I would find that by receiving the specific, though incorrect, number of days in conjunction with an incomplete cite to a statute, the average lay person would be misled into believing the information provided was correct. Upon receipt of such a notice, a lay person could not reasonably be expected to go to a law library to find the chapter section dealing with time limits for appeal and then to compare the information provided in the notice with that of the statute.
Finally, I take exception to the majority’s characterization of the incorrect notices as "a minor procedural error.” Majority at 532. The underpinning of due process *534law is the opportunity to be heard. Grannis v. Ordean, 234 U.S. 385, 394, 34 S. Ct. 779, 58 L. Ed. 1363 (1914). Notice, for the purpose of due process, must be of such nature as reasonably to convey the information necessary to allow a party to participate. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950). The interest of the Defendants in possessing their license is substantial and entitled to protection. Bell v. Burson, 402 U.S. 535, 539, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971). The failure of the State to issue revocation notices which conveyed the correct time available for appeal limited the Defendants’ opportunity to be heard and thus did not satisfy the requirements of due process. However, I agree with the majority that a showing of actual prejudice must be made before a license revocation may be invalidated. Defendant Tucker’s case should be remanded to determine whether he was prejudiced by the incorrect notices.
Johnson, Alexander, and Sanders, JJ., concur with Madsen, J.